DETAILED ACTION
Applicant’s remarks was filed on 02/28/2022. 
Claims 1-30 are pending.

REASONS FOR ALLOWANCE
The present invention is directed to beam selection for uplink and downlink based mobility.  Each independent claim identifies the uniquely distinct features: regarding claim 1, transmitting a random access channel (RACH) message containing an index indicating a plurality of preferred downlink beams, in combination with other limitations in the claim.  
The closest prior art, Yu et al., (US 2014/0010178 A1) disclose conventional way of a Subscriber Station (SS) measures a best downlink transmission beam among downlink transmission beams transmitted from a Base Station (BS), and transmits Random Access Channel (RACH) information, which includes indication information indicating the best downlink transmission beam, to the BS. The BS receives RACH information which includes indication information indicating a best downlink transmission beam among downlink transmission beams, and detects an RACH sequence and the best downlink transmission beam from the received RACH information, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Zhang et al., (US 2019/0013857 A1) disclose conventional way a periodic transmit (TX) beamforming process for a user equipment (UE), wherein a plurality of different TX beams are used in a plurality of different beamforming reference signals (BRS), receive, from the UE, a selected TX beam index which identifies a selected TX beam, and schedule subsequent transmissions to the UE on the selected TX beam., either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 12, 22 and 27 encompasses limitations that are similar to claim 1. Thus, claims 12, 22 and 27 are allowed based on the same reasoning as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473